DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (pub # 20190037715).


Consider claim 1. Chen et al teaches A head mounted device (abstract). comprising: 
a ring-shaped mount unit for mounting the head mounted device on a head of a user, (paragraph 0028 and Fig. 1, the bonding structure 20 and the adjusting device 30 are formed as a ring-like structure). 
the ring-shaped mount unit including a first housing having a band portion on each of both sides thereof (Fig. 1 and paragraph 0032, The bonding structure 20 includes a a first bonding band 22 and a second bonding band 23).
and a second housing having an engagement portion to be engaged with the band portion, (Fig. 1 and paragraph 0036, adjusting device 30 is connected to the first bonding band 22 and the second bonding band 23 of the bonding structure 20).
and the ring-shaped mount unit being formed in a ring shape that enables enlargement and reduction of a circumference thereof by engagement of the band portion with the engagement portion; (paragraph 0029, When the user wears the head-mounted display 1, the length or size of the bonding structure 20 can be firstly increased by adjusting the adjusting device 30, and thus the bonding structure 20 is disposed surrounding the head. Afterwards, the length or size of the bonding structure 20 can be decreased by adjusting the adjusting device 30, and thus the display device 10 can be stably disposed on the user's head).
and a circumference holding unit configured to generate a holding force at least in a circumference enlargement direction of the ring-shaped mount unit, (Figs. 2 and 5A as well as paragraph 0054, inner ratchet A1 comprising blocking surface A121.  Paragraph 0054 discloses “the driving element A2 is prevented from rotating in a second rotation direction R2, which is opposite the first rotation direction R1, relative to the inner ratchet A1 since the first blocking surface A231 abuts the second blocking surface A121. In other words, because of the blocking protrusion A23 of the driving element A2 and the blocking groove A12 of the inner ratchet A1, the first end 223 is prevented from moving relative to the second end 233, and is allowed to be located far away from the second end 223 when the rotation button 32 is not being rotated. Therefore, when the rotation button 32 is not rotating, the length or size of the bonding structure 20 is prevented from increasing, and the head-mounted display 1 is prevented from falling off of the user's head”, thus a circumference holding unit).Consider claim 2. Chen et al further teaches The head mounted device according to claim 1, wherein the circumference holding unit generates the holding force using a frictional force. (Figs. 2 and 5A as well as paragraph 0054, block surface A121, thus a frictional force).Consider claim 4. Chen et al further teaches The head mounted device according to claim 1, wherein the band portion of the first housing includes a rack, (Fig. 2 and paragraph 0033, first gear rack 222).
wherein the second housing includes a pinion in the engagement portion, and wherein the rack is engaged with the pinion. (Fig. 6 and paragraph 0047, driving gear A3 meshes with the first gear rack 222).Consider claim 5. Chen et al further teaches The head mounted device according to claim 4, further comprising an operation member connected to the pinion. (Fig. 4B and paragraph 0047, rotation button 32 connected to driving gear A3).Consider claim 6. Chen et al further teaches The head mounted device according to claim 1, wherein a holding force in a circumference reduction direction is weaker than the holding force in the circumference enlargement direction. (paragraph 0054, Therefore, when the rotation button 32 is not rotating, the length or size of the bonding structure 20 is prevented from increasing, and the head-mounted display 1 is prevented from falling off of the user's head).Consider claim 7. Chen et al further teaches The head mounted device according to claim 1, further comprising a display unit configured to display an image to a user wearing the head mounted device. (The head-mounted display 1 is configured to be worn on the user's head, and provides 2D (two dimensional) images or 3D (three dimensional) images).Consider claim 9. Chen et al further teaches The head mounted device according to claim 1, wherein the circumference holding unit includes an elastic member, and generates the holding force using the elastic member. (paragraph 0046, elasticity arms A22).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (pub # 20190037715) in view of Takahashi et al (pub # 20020196300).


Consider claim 3. Chen et al does not specifically disclose The head mounted device according to claim 1, wherein the circumference holding unit is a torque limiter.  However torque limiters are well known in the art as evidenced by Takahashi et al which discloses a torque limiter in at least paragraph 0104.  Therefore it would have been obvious to one of ordinary skill in the art to combine the torque limiter of Takahashi et al with head mounted device of Chen et al so as to prevent backlash between the pinion gears and the racks (Takahashi et al paragraph 0104).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 8. The prior art of record does not teach or render obvious The head mounted device according to claim 4, wherein the pinion has a slope angle greater in a circumference reduction direction than in the circumference enlargement direction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        

/MARK EDWARDS/Primary Examiner, Art Unit 2624